Citation Nr: 1329215	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-15 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to additional dependency benefits for the 
appellant's former husband, J.T., from August 7, 2006, (the 
date of her original VA compensation benefits claim) to 
November [redacted], 2007 (the effective date of their divorce 
decree).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel




INTRODUCTION

The Veteran served on active duty from September 1999 to 
December 2006.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2009 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.


FINDING OF FACT

1.  The Veteran and J.T. were married on December [redacted], 2001, 
and were divorced on November [redacted], 2007.

2.  In a February 2007 rating decision, the Veteran was 
granted service connection benefits at a 30 percent 
disability rating effective December 19, 2006.
 
3.  The Veteran first notified VA that she was married on 
March 6, 2009, and she provided documentation of her 
marriage in June 2009.


CONCLUSION OF LAW

Entitlement to additional dependency benefits for the 
appellant's former husband, J.T., from August 7, 2006, to 
November [redacted], 2007, is not warranted.  38 U.S.C.A. §§ 1115, 
5110 (West 2002); 38 C.F.R. § 3.4(b)(2), 3.23, 3.401(b) 
(2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2012)).  In addition, VA published regulations, which were 
created for the purpose of implementing many of the 
provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2012)).

However, in Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 
2001), the Court held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  See 
also VAOGCPREC 5-2004, Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001), and Mason v. Principi, 16 Vet. App. 129, 
132 (2002) (stating that the VCAA is not applicable 'because 
the law as mandated by statute and not the evidence is 
dispositive of the claim'). 

The Board finds in the instant case that resolution of the 
issue on appeal is based on the operation of law and that 
the VCAA is not applicable.  See Holliday v. Principi, 14 
Vet. App. 280, 282-83 (2001) (finding that the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

II.  Dependency Benefits

The Veteran has claimed entitlement to additional dependency 
benefits for J.T., her former husband, for the period 
beginning on the date on which VA first received her service 
connection claim (August 7, 2006), and ending on the date of 
her divorce from J.T. (November [redacted], 2007).   

The Veteran separated from service on December 18, 2006.  
Prior to her separation from service, the Veteran filed a 
disability benefits claim with VA.  The Veteran did not 
indicate that she was married on the pre-separation claims 
form that appears to have been filed on August 7, 2006.  On 
that form, she did not fill in the fields asking about her 
marital status; when and where she got married; the name, 
birthday, Social Security number, veteran status, and 
address of her spouse; and, if applicable, the reason that 
she was no longer living with her spouse.  She did report 
that she had two dependent children.  

In a February 2007 rating decision, the Veteran was granted 
service connection benefits and was assigned a 30 percent 
rating effective from December 19, 2006, the date following 
her separation from service.  

The February 2007 rating decision notice letter informed the 
Veteran that she was being paid as a veteran with two 
dependents (the Veteran's son and her daughter).  She was 
expressly notified that she should "[l]et us know right away 
if there is any change in the status of your dependents."  

The Veteran filed an informal benefits claim that was 
received by VA in May 2007.  She did not provide any updated 
dependency information in connection with this claim.  

The Veteran next filed benefits claims in October 2008 and 
November 2008.  On these claim forms, she listed her marital 
status as "[d]ivorced," and she again noted that she had two 
dependent children.  She did not fill out the portion of the 
applications asking about her previous marriage.

In March 2009, the Veteran submitted a completed VA Form 21-
686c, Declaration of Status of Dependents, on which she 
listed herself as the "veteran" and her daughter as the 
"claimant."  She listed the claimant's address as being in 
Tyler, Texas.  On this form, she identified herself as 
"divorced" but listed J.T. as her husband.  She noted that 
they were married in December 2001, but she did not list a 
date, place, or reason for termination of the marriage.  

In April 2009, the RO sent the Veteran a letter notifying 
her that they would pay her as a veteran with two dependents 
(her children).  It asked if the Veteran would like to claim 
J.T. as a dependent or if they had legally divorced.  She 
was asked to provide information concerning current and 
prior marriages for herself and J.T.

In May 2009, she submitted a VA Form 21-686c on which she 
claimed dependency benefits on behalf of J.T.  She listed 
herself as the "veteran" and J.T. as the "claimant," and 
listed the claimant's address in Albany, Georgia.  She noted 
that she was "divorced" and gave the date and place of her 
marriage to J.T. as well as the date and place of their 
divorce.  

In a personal statement that accompanied the May 2009 
dependency claim form, the Veteran stated that she had been 
unaware that she had not claimed her spouse as a dependent 
on the original claim and requested that he be added as a 
dependent from the date of claim to the date of their 
divorce.  On this statement, the Veteran listed her own 
address as being in Tyler, Texas.  She enclosed a 
Certificate of Marriage from the State of Louisiana 
reflecting that she and J.T. had been married in December 
2001.  

In a September 2009 administrative decision, the RO denied 
the claim of entitlement to additional dependency 
compensation for J.T.  The RO noted that the Veteran had 
failed to provide any marital information on her original 
claim.  It noted that the Veteran had from one year of the 
date of her original claim to add the Veteran to her 
compensation award but that she did not.  

The Veteran filed a notice of disagreement in October 2009, 
noting that in her original claim, "VA had a dispute over 
his previous marriages according to VA letter."  She also 
reported that, soon after she filed her initial claim, she 
and J.T. began having marital problems and that they 
divorced.  She reported that she did not realize she could 
claim her husband for dependency purposes after their 
separation.  She also stated that, after submission of her 
form to add her daughter as a dependent, she received a 
letter asking whether she wanted to add her ex-husband as a 
dependent.  She did not realize she could do so, so she sent 
in the requested information.  

VA issued a statement of the case in March 2010, and the 
Veteran filed a substantive appeal in April 2010.  

Under applicable law, veterans having a 30 percent or more 
service-connected disability rating are eligible for 
additional compensation for a spouse, child or dependent 
parents.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  A 
veteran's spouse who resides apart from the veteran and is 
estranged from the veteran may not be considered the 
veteran's dependent unless the spouse receives reasonable 
support contributions from the veteran.  38 C.F.R. § 3.23.

The record demonstrates that the Veteran and J.T. had been 
married at the time that she initially filed for VA 
compensation benefits in August 2006.  It is unclear when 
the Veteran and the appellant became estranged and began 
residing apart.  Because the claim at hand must be denied on 
a different basis, however, the Board will not further 
attempt to determine the exact date on which this occurred.

In essence, the Board must determine the effective date, if 
any, on which J.T. would have been eligible to be added to 
the Veteran's VA compensation benefits.  If J.T. is 
considered to have been a dependent of the Veteran at any 
point during which he is found to have been eligible for 
additional compensation benefits, then the claim may be 
granted from that date until the date of their divorce.  If 
not, then the claim must be denied.

An award of additional compensation for dependents is 
payable from the effective date of the rating establishing 
entitlement to a qualifying evaluation, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  

The effective date for additional compensation for a 
dependent spouse is the latest of the following dates:

(1) Date of claim. This term means the following, 
listed in their order of applicability: 

(i) Date of veteran's marriage, if the evidence of 
the event is received within 1 year of the event; 
otherwise

(ii) Date notice is received of the dependent's 
existence, if evidence is received within 1 year 
of the Department of Veterans Affairs request. 
	
        (2) Date dependency arises.
        
(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within 1 
year of notification of such rating action. 

(4) Date of commencement of veteran's award. 

38 C.F.R. § 3.401(b) (2012).

In this case, the "date of claim" is considered to be March 
6, 2009, as that is the date on which VA was notified of 
J.T.'s existence, under 38 C.F.R. § 3.401(b)(1)(ii).  As 
reflected above, the Veteran did not notify VA that she had 
a husband prior to March 6, 2009.  When asked in April 2009, 
she submitted a copy of her marriage certificate that was 
received by the Waco RO in June 2009.  

The "date dependency arose" was December [redacted], 2001, the date 
of her marriage to the Veteran.  

The "effective date of the qualifying disability rating" is 
not relevant at this time, as the Veteran did not provide 
evidence, or even notice, of a dependent spouse until more 
than one year following the February 21, 2007, letter 
notifying her that she had been awarded service connection 
benefits at a 30 percent rate.  The date of commencement of 
the Veteran's award was on December 19, 2006, the day 
following her separation from service.  

The latest of these dates in March 6, 2009.  Because the 
Veteran and J.T. had already been separated by that date, 
J.T. cannot qualify as a dependent for purposes of receipt 
of additional compensation benefits.  

The Board has considered the arguments set forth by the 
Veteran.  However, the record shows that the information 
necessary to establish entitlement to additional dependency 
benefits for J.T. was not received until March 6, 2009, at 
which time the Veteran and J.T. were already divorced and he 
no longer qualified as a dependent of the Veteran.

In denying this claim, the Board acknowledges the Veteran's 
contention that she did not realize she could add J.T. to 
her compensation award.  The Board notes, however, that the 
Veteran and J.T. were still married, even if they were later 
separated, at the time she filed her original benefits 
claim.  The Board further notes that the Veteran did not 
even fill out the portion of the claim form that asked for 
her marital status at that time.  VA's duty to assist a 
veteran in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Olson 
v. Principi, 3 Vet. App. 480, 483 (1992).  In this case, the 
Veteran did not notify VA that she was married at the time 
she filed her August 2006 claim, or within one year of the 
February 2007 letter notifying her that service connection 
benefits had been granted.

Furthermore, the Supreme Court has held that everyone 
dealing with the Government is charged with knowledge of 
federal statues and lawfully promulgated agency regulations.  
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 
(1947).  Thus, regulations are binding on all who seek to 
come within their sphere, "regardless of actual knowledge of 
what is in the [r]egulations or of the hardship resulting 
from innocent ignorance."  Id. at 385; Morris (John) v. 
Derwinski, 1 Vet. App. 260, 265 (1991).  

The Veteran does not dispute that she did not notify VA that 
she was married at the time of her August 2006 claim, and 
she does not claim that she notified VA of her marital 
status within one year of the February 2007 rating decision 
notice.  The Veteran's claim of entitlement to additional 
dependency benefits for J.T. must therefore be denied 
because of absence of legal merit or lack of entitlement to 
the award under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 




ORDER

Entitlement to additional dependency benefits for the 
appellant's former husband, J.T., from August 7, 2006, to 
November [redacted], 2007, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


